Exhibit 10.4

 

DIRECTOR STOCK OPTION GRANT AGREEMENT

PURSUANT TO THE SEACOR MARINE HOLDINGS INC.

2017 EQUITY INCENTIVE PLAN

 

 

THIS DIRECTOR STOCK OPTION GRANT AGREEMENT (this “Agreement”), dated as of
[________], 20[__] (the “Grant Date”), sets forth the agreement of SEACOR Marine
Holdings Inc., a Delaware corporation (the “Company”), to grant options to
[______________], a non-employee director of the Company or its Affiliates (the
“Grantee”), to purchase Shares on the terms and subject to the conditions
hereinafter provided.

 

The stock options to be granted pursuant hereto shall not be Incentive Stock
Options.

 

1.       Agreement to Grant; Grant Date and Number of Shares. The Company hereby
agrees, subject to Paragraph 5, to grant to the Grantee options to purchase a
total of [________] Shares (the “Stock Options”) on the Grant Date. The Stock
Options shall vest and become exercisable to purchase Shares as provided in
Paragraph 4.

 

2.       Exercise Price. The per-Share exercise price of the Stock Options shall
be equal to the Fair Market Value on the Grant Date. The Company shall provide
notice to the Grantee of the per-Share exercise price promptly after the Grant
Date.

 

3.       Payment of Exercise Price. The option exercise price may be paid in
cash, by the delivery of Shares then owned by the Grantee (which are not the
subject of any pledge or other security interest and which have been owned by
the Grantee for at least six months), by the withholding of Shares for which a
Stock Option is exercisable or by a combination of these methods. Payment may
also be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the aggregate amount of sale or loan proceeds to pay the exercise
price. To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. The Company may
prescribe any other method of paying the exercise price that it determines to be
consistent with applicable law. In determining which methods the Grantee may
utilize to pay the exercise price, the Company may consider such factors as it
determines are appropriate.

 

4.        Vesting and Exercise Period.

 

A.     GENERAL. Subject to the terms and conditions set forth herein, the Stock
Options shall be fully vested and exercisable on the Grant Date.

 

No Stock Option awarded hereunder shall be exercisable later than ten years
after the Grant Date. The Stock Options awarded hereunder shall not be
transferable otherwise than by will or the laws of descent and distribution, and
shall be exercisable during the Grantee's lifetime only by the Grantee.
Notwithstanding the foregoing, Stock Options may be transferred by the Grantee
solely to the Grantee’s spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including
trusts for such persons.

 

B.     DEATH. In the event of the Grantee's death, each Stock Option that was
unexercised as of the date of death may be exercised until the first to occur of
(i) the one-year anniversary of the date of death and (ii) the tenth anniversary
of the Grant Date.

 

C.     RETIREMENT. In the event of the Grantee’s formal retirement from service
with the Company under acceptable circumstances as determined by the Committee
in its sole discretion, each Stock Option that was unexercised as of the date of
retirement may be exercised until the first to occur of (i) the one-year
anniversary of the Grantee’s retirement date and (ii) the tenth anniversary of
the Grant Date.

 

D.     VOLUNTARY RESIGNATION. Subject to Paragraph 6, in the event of the
Grantee’s voluntary termination of service with the Company, each Stock Option
that was unexercised as of the date of termination may be exercised until the
first to occur of (i) the date which is 90 days after the effective date of such
termination and (ii) the tenth anniversary of the Grant Date.

 

5.      Termination of Stock Options; Post-Service Exercises. Except as provided
for in Paragraph 4 or 6 hereof, or as otherwise provided by the Committee, (i)
no Stock Option represented by this Agreement may be exercised after termination
of the Grantee’s service with the Company, and (ii) all Stock Options shall
terminate and be of no further force or effect from and after the date of such
termination.

 

 

--------------------------------------------------------------------------------

 

 

6.       Adjustment Provisions; Change of Control.

 

A.     The Stock Options shall be subject to adjustment as provided in Section
4(b) of the Plan.

 

B.     The Stock Options shall be subject to Section 13 of the Plan upon and
following a Change of Control.

 

7.      Tenure. The Grantee’s right to continue to serve the Company or any of
its Affiliates as a non-employee director, or otherwise, shall not be enlarged
or otherwise affected by the award hereunder.

 

8.        Representations and Warranties of Grantee. The Grantee hereby
represents and warrants to the Company as follows:

 

A.     The Grantee has the legal right and capacity to enter into this Agreement
and fully understands the terms and conditions of this Agreement.

 

B.     The Grantee is acquiring the Shares subject to the Stock Options for
investment purposes only and not with a view to, or in connection with, the
public distribution thereof in violation of the Securities Act of 1933, as
amended (the “Securities Act”).

 

C.     If any Shares subject to the Stock Options shall be registered under the
Securities Act, no public offering (otherwise than on a national securities
exchange, as defined in the Securities Exchange Act of 1934, as amended) of any
Shares acquired hereunder shall be made by the Grantee (or any other person)
under such circumstances that he or she (or such person) may be deemed an
underwriter, as defined in the Securities Act.

 

D.     The Grantee understands and agrees that none of the Shares subject to the
Stock Options may be offered, sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of except in compliance with this Agreement and the
Securities Act pursuant to an effective registration statement or applicable
exemption from the registration requirements of the Securities Act and
applicable state securities or “blue sky” laws, and then only in accordance with
the SEACOR Marine Holdings Inc. Insider Trading and Tipping Procedures and
Guidelines (the “Insider Trading Policy”). The Grantee further understands that
the Company has no obligation to cause or to refrain from causing the resale of
any of the Shares subject to the Stock Options or any other Shares or shares of
its capital stock to be registered under the Securities Act or to comply with
any exemption under the Securities Act which would permit the Shares subject to
the Stock Options to be sold or otherwise transferred by the Grantee. The
Grantee further understands that, without approval in writing pursuant to the
Insider Trading Policy, no trade may be executed in any interest or position
relating to the future price of Company securities, such as a put option, call
option, or short sale (which prohibition includes, among other things,
establishing any “collar” or other mechanism for the purpose of establishing a
price).

 

E.      Notwithstanding anything herein to the contrary, the Company shall have
no obligation to deliver any Shares hereunder or make any other distribution of
benefits under hereunder unless such delivery or distribution would comply with
all applicable laws (including, without limitation, the Securities Act), and the
applicable requirements of any securities exchange or similar entity.

 

9.       Notices. Any notice required or permitted hereunder shall be deemed
given, if to the Grantee, when delivered (a) by a nationally recognized
overnight delivery service (receipt requested), (b) by e-mail or other
electronic means, or (c) by certified or registered mail, return receipt
requested, postage prepaid, at such address as the Company shall maintain for
the Grantee in its personnel records or such other address as he or she may
designate in writing to the Company. Grantee will promptly notify the Company in
writing upon any change in Grantee’s mailing address or e-mail address. Any
notice required or permitted hereunder shall be deemed given, if to the Company,
when delivered by certified or registered mail, return receipt requested,
postage prepaid, to the Company, at 7910 Main Street, 2nd Floor, Houma, LA,
Attention: Corporate Secretary or such other address as the Company may
designate in writing to the Grantee.

 

10.      Failure to Enforce Not a Waiver. The failure of the Company to enforce
at any time any provision of this Agreement shall in no manner be construed to
be a waiver of such provision or of any other provision hereof.

 

11.      Amendment and Termination. Subject to the terms of the Plan, this
Agreement may not be amended or terminated unless such amendment or termination
is in writing and duly executed by each of the parties hereto.

 

12.      Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute but one and the same instrument.

 

13.      Benefit and Binding Effect. This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Grantee, his or her executors, administrators, personal representatives and
heirs. In the event that any part of this Agreement shall be held to be invalid
or unenforceable, the remaining parts hereof shall nevertheless continue to be
valid and enforceable as though the invalid portions were not a part hereof.

 

2

--------------------------------------------------------------------------------

 

 

14.     Entire Agreement. This Agreement contains the entire understanding of
the parties hereto with respect to the Stock Options and supersedes all prior
agreements, discussions and understandings with respect to such subject matter.

 

15.     Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws.

 

16.     Clawback. The Stock Options and the Shares issued upon exercise of the
Stock Options will be subject to such clawback provisions as may be required to
be made pursuant to any applicable law, government regulation or stock exchange
listing requirement, or other applicable Company policy.

 

17.      2017 Equity Incentive Plan Controls. This Agreement is subject to all
terms and provisions of the SEACOR Marine Holdings Inc. 2017 Equity Incentive
Plan (and as amended, modified or supplemented from time to time, the “Plan”),
which are incorporated herein by reference. In the event of any conflict, the
terms and provisions of the Plan shall control over the terms and provisions of
this Agreement. All capitalized terms herein shall have the meanings given to
such terms by the Plan unless otherwise defined herein or unless the context
clearly indicates otherwise.

 

IN WITNESS WHEREOF, the Company has executed this Agreement on the date and year
first above written.

 

 

SEACOR MARINE HOLDINGS INC.

 

___________________________

[Name]

[Title]

 

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Stock Option Grant Agreement.

 

 

GRANTEE

 

 

Signature:

________________________

 

Name:

[________________________]

 

Date:

[________________________]

3